Citation Nr: 1222645	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-48 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from April 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California, which denied service connection for a lumbar spine disorder.  Jurisdiction was transferred to the RO located in Portland, Oregon.  

The Veteran and his brother testified at a Board hearing before the undersigned Veterans Law Judge in September 2011; a transcript of that hearing is associated with the claims file.

In January 2012, the Board remanded the appeal for additional development.  

A review of the Virtual VA paperless claims processing system shows that updated VA treatment records were added the Veteran's efolder.  The RO considered these updated VA treatment records in the February 2012 Supplemental Statement of the Case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board unfortunately finds that additional development is necessary in the instant case. 

The January 2012 Board remand instructed the RO/AMC to obtain a medical opinion that considered the Veteran's reports of injuring his low back during service and the current medical opinions of record.  The Board's prior remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran was reexamined by VA in February 2012, and the examiner provided a negative medical opinion.  He implicitly rejected the Veteran's reports of injuring his low back based upon an absence of contemporaneous medical treatment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  He also did not address the current medical opinions of record, including Dr.  R.J.K.'s positive medical opinion given in October 2011, as instructed in the January 2012 remand.  Stegall, supra. 

In summary, the February 2012 VA medical opinion is inadequate and not in compliance with the January 2012 remand.  Id.; Dalton, supra.  The RO/AMC must obtain another medical opinion as detailed in the instructions below.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriately qualified medical examiner to furnish a medical opinion regarding the etiology of the Veteran's current low back disability.  The claims folder (to include either paper copies of, or electronic access to, all Virtual VA documents that are not already a part of the physical claims folder) and a copy of this remand must be made available to the examiner.  He or she should indicate receipt and review in any report generated.  

For the purpose of the opinion, the examiner must presume that the Veteran fell six feet from a bunk bed and landed on his buttocks during service.  The examiner must also presume that the Veteran had low back pain following the injury.  

Following review of the entire record, the examiner is asked to identify all current lumbar spine diagnosis(es).  The examiner should then state whether any lumbar spine disorder is at least as likely as not (50 percent or greater probability) related to the fall reported during active military service or is otherwise related to active military service.  

The examiner must include a detailed medical rationale that reflects consideration of the Veteran's lay reports of falling six feet from a bunk bed and landing on his buttocks.  It must include consideration of post service low back injuries.  It must also address the favorable opinion expressed by Dr. R.J.K. in October 2011 and the negative medical opinion from October 2009 VA examination report.  

Any medical opinions must be expressed in terms of scientific certainty.  If the examiner cannot provide an opinion without resort to speculation, he or she must so state and further identify any outstanding evidence that would facilitate a non-speculative opinion.  

2.  Following the completion of the requested actions, the RO should then re-adjudicate the Veteran's claim.  If the benefits on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

